 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2894 Page 1 of 21



 1   J. MARK WAXMAN (SBN 58579)                   ROBERT L. TEEL (SBN 127081)
        mwaxman@foley.com                           lawoffice@rlteel.com
 2
     NICHOLAS J. FOX (SBN 279577)                 LAW OFFICE OF ROBERT L. TEEL
 3      nfox@foley.com                            1425 Broadway, Mail Code: 20-6690
     FOLEY & LARDNER LLP                          Seattle, Washington 98122
 4   3579 VALLEY CENTRE DRIVE, SUITE 300          T: 866. 833.5529 // F:855.609.6911
     SAN DIEGO, CA 92130
 5   T: 858.847.6700 // F: 858.792.6773
 6
     EILEEN R. RIDLEY (SBN 151735)                GEOFFREY RAUX (pro hac vice)
 7     eridley@foley.com                            graux@foley.com
     ALAN R. OUELLETTE (SBN 272745)               FOLEY & LARDNER LLP
 8     aouellette@foley.com                       111 Huntington Ave., Suite 2500
     FOLEY & LARDNER LLP                          Boston, MA 02199-7610
 9                                                T: 617.342.4000 // F: 617.342.4001
     555 California Street, Suite 1700
10   San Francisco, CA 94104-1520
     T: 415.434.4484 // F: 415.434.4507
11
     Attorneys for Plaintiffs SYLVESTER OWINO,
12   JONATHAN GOMEZ, and the Proposed Class(es)
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN               )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ,    on behalf of themselves and all
16 others similarly situated,
                                             )
                                             )    [PUBLIC REDACTED VERSION]
17                              Plaintiffs,  )
                                             )    CLASS ACTION
18
                vs.                          )
                                             )    PLAINTIFFS’ SEPARATE
19
     CORECIVIC, INC.,                        )    STATEMENT OF UNDISPUTED
                                             )    MATERIAL FACTS AND
20
                                  Defendant. )    CONCLUSIONS OF LAW IN
                                             )    SUPPORT OF MOTION FOR
21
                                             )    PARTIAL SUMMARY JUDGMENT
                                              )
22   CORECIVIC, INC.,                         )   Date: October 10, 2019
                                             )
                           Counter-Claimant, )    Time: 1:30 p.m.
23                                                Place: Courtroom 4D
                                             )
24                                           )    Judge: Hon. Janis L. Sammartino
                  vs.                        )    Magistrate: Hon. Nita L. Stormes
25                                           )
     SYLVESTER OWINO and JONATHAN )
26   GOMEZ, on behalf of themselves and all )     DEMAND FOR JURY TRIAL
     others similarly situated,              )
27                       Counter-Defendants. ))
28


                                                           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2895 Page 2 of 21



 1         Plaintiffs Sylvester Owino and Jonathan Gomez, on behalf of themselves and the
 2   California Labor Law Class (as defined in Plaintiffs’ Motion) (“Plaintiffs”), by and through
 3   their undersigned counsel, submit the following Statement of Undisputed Material Facts in
 4   support of their Motion For Partial Summary Judgment as to whether (1) Plaintiffs and
 5 members of the California Labor Law Class are “employees” of Defendant CoreCivic, Inc.

 6 (“Defendant”), under the California Labor Code and Industrial Welfare Commission Wage

 7 Order 5-2001; (2) Defendant violated California Labor Code section 226 when it failed to

 8 provide Plaintiffs and the California Labor Law Class with wage statements as required by

 9 that Code section; and (3) Defendant violated California Labor Code section 1194 when it

10 failed to compensate Plaintiffs and the California Labor Law Class with a minimum hourly

11 wage as required by that Code section.

12         In denying Defendant’s prior Motion To Dismiss, and based upon the allegations set
13 forth in the operative Complaint, this Court previously ruled that Plaintiffs and members

14   of the putative classes who performed work as part of Defendant’s so-called “Voluntary
15   Work Program” were “employees” of Defendant under California law. (ECF No. 38
16   [Order] at 37 – 44 (citing Martinez v. Combs, 49 Cal. 4th 35 (2010)).) In so ruling, the
17 Court held that “. . . at a minimum, Defendant controls the wages, hours and working

18 conditions of Plaintiffs and putative class members.         As such, Defendant employed
19 Plaintiffs and putative class members for purposes of California Labor Code § 1194.”

20 (ECF No. 38 [Order] at 40.)

21         The following uncontroverted material facts now confirm the Court’s prior
22 conclusion that Plaintiffs are “employees” who are “employed by” Defendant under

23 California law, thus warranting entry of partial summary judgment establishing Plaintiffs’

24 status as “employees” of Defendant.

25 ///

26 ///

27 ///

28 ///


                                               -1-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2896 Page 3 of 21



 1                 STATEMENT OF UNDISPUTED MATERIAL FACTS
 2

 3   Adjudication No. 1: Plaintiffs and the CA Labor Law Class who performed work for
 4   Defendant through Defendant’s “Voluntary Work Program” in Defendant’s
 5   California detention facilities are “employees” who are “employed by” Defendant
 6   under the California Labor Code and I.W.C. Wage Order 5-2001.
 7

 8               Uncontroverted Fact:                       Supporting Evidence
 9

10   1. I.C.E. detainees at Defendant’s California   Declaration of Eileen R. Ridley
        detention facilities have worked, and        (“Ridley Decl.”), Ex. 2 (Ellis Depo.
11      continue to work, as part of Defendant’s     Vol. 1), at 80:21 – 81:3.
12      “Voluntary Work Program (“VWP”).

13   2. If there is a shortage of I.C.E. Detainee    Ridley Decl., Ex. 1 (Figueroa
14      Workers to perform particular work,          Depo.), at 52:1 – 53:15, 81:6-9.
        Defendant uses its own non-detainee
15      employees to perform the same work that
16      the I.C.E. Detainee Workers would have
        performed.
17

18   3. Because of the work performed by I.C.E.      Ridley Decl., Ex. 1 (Figueroa
        Detainee Workers, Defendant is able to       Depo.), at 52:1 – 54:17, 81:6-9
19      reduce the number of non-detainee            (discussing non-detainee employee
20      employees and contractors it must hire to    compensation and use of non-
        perform the same work that I.C.E. Detainee   detainee employees to perform work
21      Workers perform.                             when there is a shortage of I.C.E.
22                                                   Detainee Workers).
23
     4. Absent I.C.E. Detainee Workers, Defendant    Ridley Decl., Ex. 2 (Ellis Depo. Vol.
24      would have to hire more employees or have    1), at 105:12 – 106:13; accord
        its contractors hire more employees to       Ridley Decl., Ex. 1 (Figueroa
25
        complete the work of I.C.E. Detainee         Depo.), at 52:1 – 53:15, 81:6-9
26      Workers.                                     (discussing use of non-detainee
                                                     employees).
27

28


                                             -2-         Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2897 Page 4 of 21



 1   5. Absent I.C.E. Detainee Workers, Defendant      Ridley Decl., Ex. 2 (Ellis Depo. Vol.
 2      would have incurred additional costs to        1), at 106:14 – 107:11; accord
        operate its facilities.                        Ridley Decl., Ex. 1 (Figueroa
 3                                                     Depo.), at 52:1 – 53:15, 81:6-9
 4                                                     (discussing use of non-detainee
                                                       employees and their compensation);
 5                                                     Ridley Decl., Ex. 4 (Huffman
 6                                                     Depo.), at 76:9 – 80:17.
 7   6. Defendant’s operating budgets actually         Ridley Decl., Ex. 2 (Ellis Depo. Vol.
 8      assume I.C.E. Detainee Workers will            1), at 103:19 – 105:11; accord
        comprise part of Defendant’s labor force.      Ridley Decl., Ex. 1 (Figueroa
 9                                                     Depo.), at 28:9-25, 30:10-25, 37:25 –
10                                                     38:8.
11
     7. Defendant’s third-party contractors are        Ridley Decl., Ex. 2 (Ellis Depo. Vol.
12      “required to meet [Defendant’s] standards”     1), at 107:18 – 108:17; accord
        such that “the contractor is an extension of   Ridley Decl., Ex. 4 (Huffman
13
        [Defendant].”                                  Depo.), at 81:9 – 82:15
14

15

16

17

18   8. While in operation, all three California       Ridley Decl., Ex. 5 (OMDC Inmate
        detention facilities had a substantially       Detainee Employment System
19
        similar policy applicable to the VWP:          2015); Ex. 6 (OMDC Inmate
20      Policy No. 19-100, which governed the          Detainee Employment System
        “Inmate / Detainee Employment System.”         2017); Ex. 7 (SDCF Inmate/Detainee
21
                                                       Employment System 2011); Ex. 8
22                                                     (CCCF Inmate/Resident Work
                                                       Assignment Participation Policy
23
                                                       2010).
24

25
     9. The stated purpose of Policy No. 19-100        Ridley Decl., Ex. 5 (OMDC Inmate
        and its various iterations over time and at    Detainee Employment System
26      each California facility was                   2015), at § 19-100.1; Ex. 6 (OMDC
27
                                                       Inmate Detainee Employment
                                                       System 2017), at § 19-100.1; Ex. 7
28                                                     (SDCF Inmate/Detainee
                                                       Employment System 2011), at § 19-
                                              -3-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2898 Page 5 of 21



 1                                               100.1; Ex. 8 (CCCF Inmate/Resident
 2                                               Work Assignment Participation
                                                 Policy 2010), at § 19-100.1 (noting
 3                                               purpose of work program is
 4

 5

 6
     10. Defendant                               Ridley Decl., Ridley Decl., Ex. 1
 7                                               (Figueroa Depo.), at 152:23 – 153:6;
 8                                               Ex. 5 (OMDC Inmate Detainee
                                                 Employment System 2015), at § 19-
 9                                               100.4(D); Ex. 6 (OMDC Inmate
10                                               Detainee Employment System
                                                 2017), at § 19-100.4(D); Ex. 7
11
                                                 (SDCF Inmate/Detainee
12                                               Employment System 2011), at § 19-
                                                 100.4(A); Ex. 8 (CCCF
13
                                                 Inmate/Resident Work Assignment
14                                               Participation Policy 2010), at § 19-
                                                 100.4(B), (D).
15

16   11. Policy No. 19-100                       Ridley Decl., Ex. 5 (OMDC Inmate
                                                 Detainee Employment System
17
                                                 2015), at § 19-100.4(F); Ex. 6
18                                               (OMDC Inmate Detainee
                                                 Employment System 2017), at § 19-
19
                                                 100.4(F); Ex. 7 (SDCF
20                                               Inmate/Detainee Employment
                                                 System 2011), at § 19-100.4(A)(5) –
21
                                                 (6); Ex. 8 (CCCF Inmate/Resident
22                                               Work Assignment Participation
                                                 Policy 2010), at § 19-100.1.
23

24   12. An I.C.E. detainee                      Ridley Decl., Ex. 5 (OMDC Inmate
25
                                                 Detainee Employment System
                                                 2015), at § 19-100.4(D); Ex. 6
26                                               (OMDC Inmate Detainee
27
                                                 Employment System 2017), at § 19-
                                                 100.4(D); Ex. 7 (SDCF
28                                               Inmate/Detainee Employment
                                                 System 2011), at § 19-100.4(A); Ex.
                                        -4-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2899 Page 6 of 21



 1                                               8 (CCCF Inmate/Resident Work
 2                                               Assignment Participation Policy
                                                 2010), at § 19-100.4(B) – (D).
 3

 4   13. The primary factors                     Ridley Decl., Ex. 5 (OMDC Inmate
                                                 Detainee Employment System
 5                                               2015), at § 19-100.4(D)(2); Ex. 6
 6                                               (OMDC Inmate Detainee
                                                 Employment System 2017), at § 19-
 7                                               100.4(D)(2); Ex. 7 (SDCF
 8                                               Inmate/Detainee Employment
                                                 System 2011), at § 19-100.4(A); Ex.
 9                                               8 (CCCF Inmate/Resident Work
10                                               Assignment Participation Policy
                                                 2010), at § 19-100.4(C)(2).
11

12   14. An I.C.E. Detainee Worker’s             Ridley Decl., Ex. 1 (Figueroa
                                                 Depo.), at 152:17-18; Ex. 5 (OMDC
13
                                                 Inmate Detainee Employment
14                                               System 2015), at § 19-100.4(A)(6);
                                                 Ex. 6 (OMDC Inmate Detainee
15
                                                 Employment System 2017), at § 19-
16                                               100.4(A)(4); Ex. 7 (SDCF
                                                 Inmate/Detainee Employment
17
                                                 System 2011), at § 19-100.4(A)(10).
18
     15. An I.C.E. Detainee                      Ridley Decl., Ex. 1 (Figueroa
19
                                                 Depo.), at 152:19-22; Ex. 5 (OMDC
20                                               Inmate Detainee Employment
                                                 System 2015), at § 19-100.4(L); Ex.
21
                                                 6 (OMDC Inmate Detainee
22                                               Employment System 2017), at § 19-
                                                 100.4(L); Ex. 7 (SDCF
23
                                                 Inmate/Detainee Employment
24                                               System 2011), at § 19-100.4(D); Ex.
25
                                                 8 (CCCF Inmate/Resident Work
                                                 Assignment Participation Policy
26                                               2010), at § 19-100.4(E); see also Ex.
27
                                                 9 (SDCF Work/Program Guidelines
                                                 2008); Ex. 10 (SDCF Removal From
28                                               Work Detail Form).

                                        -5-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2900 Page 7 of 21



 1   16. If selected by Defendant to participate in    Ridley Decl., Ex. 1 (Figueroa
 2       the VWP, I.C.E. detainees “are required to    Depo.), at 110:16-23; Ex. 2 (Ellis
         sign a work agreement stating that they are   Depo. Vol. 1), at 83:5-20; Ex. 11
 3       volunteering to work.”                        (SDCF Inmate/Detainee Voluntary
 4                                                     Work Program Agreement); see also
                                                       Ex. 7 at § 19-100.4(A)(2) (SDCF
 5                                                     Inmate/Detainee Employment
 6                                                     System 2011) (requiring execution
                                                       of Voluntary Work Program
 7                                                     Agreement before commencing
 8                                                     work).
 9   17. Defendant is “responsible” for paying the     Ridley Decl., Ex. 2 (Ellis Depo. Vol.
10       daily wages to the I.C.E. Detainee            1), at 100:22 – 101:2.
         Workers in the VWP.
11

12   18. Although slightly varied based on the year,   Ridley Decl., Ex. 1 (Figueroa
         particular iteration of Policy No. 19-100,    Depo.), at 27:19-24; Ex. 2 (Ellis
13
         and particular job, I.C.E. Detainee           Depo. Vol. 1), at 91:11-15; see also
14       Workers in Defendant’s California             Exs. 12 – 18 (OMS Reports).
         facilities were paid between $0.75 and
15
         $1.50 per day for their work through the
16       VWP.
17
     19. Defendant or its facility-specific staff,     Ridley Decl., Ex. 1 (Figueroa
18       including facility wardens, can set daily     Depo.), at 152:2-11; Ex. 2 (Ellis
         pay for I.C.E. Detainee Workers in the        Depo. Vol. 1), at 114:20 – 115:9.
19
         VWP higher than $1.00 per day.
20

21
     20. There is no limit as to what I.C.E.           Ridley Decl., Ex. 1 (Figueroa
         Detainee Workers in the VWP can be paid       Depo.), at 152:2-11; Ex. 2 (Ellis
22       for a day’s work.                             Depo. Vol. 1), at 114:20 – 115:9.
23
     21. Some facilities, such as OMDC, provide        Ridley Decl., Ex. 1 (Figueroa
24       $1.50 per day in pay for certain jobs as      Depo.), at 27:19 – 28:8, 31:8-16; Ex.
25       incentives for I.C.E. Detainee Workers to     2 (Ellis Depo. Vol. 1), at 92:7 –
         work those jobs.                              94:18.
26

27

28


                                              -6-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2901 Page 8 of 21



 1   22. Defendant or its facility-specific staff,     Ridley Decl., Ex. 1 (Figueroa
 2       including facility wardens, can provide       Depo.), at 24:18 – 26:15; Ex. 2 (Ellis
         “bonuses” or “incentives” for I.C.E.          Depo. Vol. 1), at 92:7 – 94:18.
 3       Detainee Workers in the VWP, including
 4       bonus pay or “perks” such as extra food,
         snacks, pre-paid phone cards, or movies.
 5

 6   23. “Bonuses” or “incentives” are awarded by      Ridley Decl., Ex. 1 (Figueroa
         facility-specific staff, such as the warden   Depo.), at 25:22 – 26:1; Ex. 2 (Ellis
 7       or other management-level officers.           Depo. Vol. 1), at 92:7 – 94:18.
 8
     24. I.C.E. Detainee Workers                       Ridley Decl., Ex. 5 (OMDC Inmate
 9
                                                       Detainee Employment System
10                                                     2015), at § 19-100.4(H); Ex. 6
                                                       (OMDC Inmate Detainee
11
                                                       Employment System 2017), at § 19-
12                                                     100.4(H); Ex. 7 (SDCF
                                                       Inmate/Detainee Employment
13
                                                       System 2011), at § 19-100.4(B)(2),
14                                                     (C); Ex. 8 (CCCF Inmate/Resident
                                                       Work Assignment Participation
15
                                                       Policy 2010), at § 19-100.4(H).
16
     25. Defendant paid I.C.E. Detainee Workers        Ridley Decl., Ex. 1 (Figueroa
17
         their daily wages for shifts lasting up to    Depo.), at 33:14 – 34:24, 152:6-13;
18       eight hours.                                  Ex. 2 (Ellis Depo. Vol. 1), at 129:23
                                                       – 130:3; see also Ridley Decl., Ex. 5
19
                                                       (OMDC Inmate Detainee
20                                                     Employment System 2015), at § 19-
                                                       100.4(K) (noting daily
21
                                                       compensation); Ex. 6 (OMDC
22                                                     Inmate Detainee Employment
                                                       System 2017), at § 19-100.4(K)
23
                                                       (same); Ex. 7 (SDCF
24                                                     Inmate/Detainee Employment
25
                                                       System 2011), at § 19-100.4(C)
                                                       (same).
26

27

28


                                              -7-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2902 Page 9 of 21



 1   26. Defendant did not provide regularly        Ridley Decl., Ex. 1 (Figueroa
 2       scheduled rest and meal breaks to I.C.E.   Depo.), at 34:2-8; Ex. 2 (Ellis Depo.
         Detainee Workers who worked through        Vol. 1), at 129:23 – 130:15; see also
 3       the VWP.                                   Owino Decl. Supp. Class Cert. [ECF
 4                                                  No. 84-3], at ¶¶ 7-9; Gomez Decl.
                                                    Supp. Class Cert. [ECF No. 84-4], at
 5                                                  ¶ 7.
 6
     27. Policy 19-100 requires I.C.E. Detainee     Ridley Decl., Ex. 5 (OMDC Inmate
 7       Workers                                    Detainee Employment System
 8                                                  2015), at § 19-100.4(M); Ex. 6
                                                    (OMDC Inmate Detainee
 9                                                  Employment System 2017), at § 19-
10                                                  100.4(M).
11

12
     28. I.C.E. Detainee Workers                    Ridley Decl., Ex. 1 (Figueroa
13
                                                    Depo.), at 152:14-16; Ex. 5 (OMDC
14                                                  Inmate Detainee Employment
                                                    System 2015), at § 19-100.4(N); Ex.
15
                                                    6 (OMDC Inmate Detainee
16                                                  Employment System 2017), at § 19-
                                                    100.4(N); Ex. 7 (SDCF
17
                                                    Inmate/Detainee Employment
18                                                  System 2011), at § 19-100.4(A)(7) –
                                                    (8); see also Ex. 19 (SDCF
19
                                                    Inmate/Detainee Safety Rules); Ex.
20                                                  20 (SDCF Hazardous Chemical
                                                    Training); Ex. 21 (SDCF
21
                                                    Inmate/Detainee Pre-Assignment
22                                                  Training Record); Ex. 22 (CCCF
                                                    Control of Hazardous Chemicals
23
                                                    Policy 2006).
24

25

26

27

28


                                            -8-         Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2903 Page 10 of 21



 1   29. Defendant provides I.C.E. Detainee            Ridley Decl., Ex. 5 (OMDC Inmate
 2       Workers                                       Detainee Employment System
                                                       2015), at § 19-100.4(N); Ex. 6
 3                                                     (OMDC Inmate Detainee
 4                                                     Employment System 2017), at § 19-
                                                       100.4(N); Ex. 7 (SDCF
 5                                                     Inmate/Detainee Employment
 6                                                     System 2011), at § 19-100.4(A)(7) –
                                                       (8).
 7

 8   30. Each detention facility                       Ridley Decl., Ex. 23 (OMDC Work /
                                                       Program Plan Guidelines 2013); Ex.
 9                                                     24 (OMDC Work / Program Plan
10                                                     Guidelines 2016); Ex. 8 (CCCF
                                                       Inmate/Resident Work Assignment
11
                                                       Participation Policy).
12
     31. Through the VWP, I.C.E. Detainee              Ridley Decl., Ex. 2 (Ellis Depo. Vol.
13
         Workers have worked, and continue to          1), at 82:1 – 83:4; Ex. 26 (OMDC
14       work, in a variety of jobs, including         Buffer Job Description); Ex. 27
         housemen / housewomen, cleaning people,       (OMDC Dining Hall Porter Job
15
         floor buffers, dining hall porters, laundry   Description); Ex. 28 (OMDC
16       room workers, pod porters, windows and        Laundry Job Description); Ex. 29
         doors cleaners, shower porters, food          (OMDC Pod Porter Job
17
         service, and maintenance workers.             Description); Ex. 30 (OMDC
18                                                     Recreation Windows and Doors Job
                                                       Description); Ex. 31 (OMDC
19
                                                       Shower Porter Job Description).
20
     32. Some jobs available to I.C.E. Detainee        Ridley Decl., Ex. 5 (OMDC Inmate
21
         Workers through the VWP                       Detainee Employment System
22                                                     2015), at § 19-100.4(N)(6); Ex. 6
                                                       (OMDC Inmate Detainee
23
                                                       Employment System 2017), at § 19-
24                                                     100.4(N)(6).
25

26

27

28


                                              -9-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2904 Page 11 of 21



 1       33. Other jobs available to I.C.E. Detainee      Ridley Decl., Ex. 32 (OMDC Food
 2           Workers through the VWP have further         Service Operations Policy 2017); Ex.
             job requirements and specifications,         33 (Memorandum Dated July 11,
 3                                                        2016); Ex. 34 (Memorandum Dated
 4                                                        October 3, 2016); Ex. 35
                                                          (Memorandum Dated October 19,
 5                                                        2016); Ex. 36 (SDCF Food Service
 6                                                        Operations Policy 2010); Ex. 37
                                                          (CCCF Food Service Operations
 7                                                        Policy 2011).
 8
         34. The contracts between Defendant and the      Ridley Decl., Ex. 38 (SDCF Contract
 9           Federal government for the operation of      with Office of Fed. Detention
10           Defendant’s detention facilities             Trustee, July 2005), at § C.2.1; Ex.
                                                          39 (CCCF Contract with U.S. Dept.
11
                                                          of Justice, Sept. 2010), at p. 4.
12

13
         35. Defendant did not pay I.C.E. Detainee        Ridley Decl., Ex. 1 (Figueroa
14           Workers who performed work through the       Depo.), at 27:19-24; Ex. 2 (Ellis
             VWP the prevailing minimum wage              Depo. Vol. 1), at 91:11-15; see also
15
             during each applicable pay period as         Exs. 12 – 18 (OMS Reports).
16           mandated by California law, including
             California Labor Code § 1194 and I.W.C.
17
             Wage Order No. 5-2001.
18
         36. Defendant did not provide I.C.E. Detainee Ridley Decl., Ex. 40 (Defendant’s
19
             Workers who performed work through the Response To Plaintiffs’ Amended
20           VWP with complaint wage statements for Request for Admission).
             each applicable pay period as mandated by
21
             California Labor Code § 226.
22

23
         37. During his periods of detention at SDCF /    Ridley Decl., Ex. 41 (Excerpts from
             OMDC, Plaintiff Owino worked for at          Plaintiff Owino Detention File).1
24           least part of his detention through the
25
             “Voluntary Work Program.”

26

27
     1
      For security and privacy reasons, only relevant portions of Plaintiffs’ detention files are
28   submitted in support of Plaintiffs’ Motion, and some information has been redacted (such
     as signatures, fingerprints, birthdates, file or detainee identification numbers, and names or
     contact information of third parties (including detention officers).
                                                  -10-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2905 Page 12 of 21



 1   38. Plaintiff Owino completed                    Ridley Decl., Ex. 41 (Excerpts from
 2                                                    Plaintiff Owino Detention File).
 3

 4   39. At least one job for which Plaintiff Owino   Ridley Decl., Ex. 41 (Excerpts from
         was hired was a kitchen worker.              Plaintiff Owino Detention File).
 5

 6   40. Plaintiff Owino signed                       Ridley Decl., Ex. 41 (Excerpts from
                                                      Plaintiff Owino Detention File).
 7

 8

 9
     41. During his period of detention at SDCF /     Ridley Decl., Ex. 42 (Excerpts from
10       OMDC, Plaintiff Gomez worked for at          Plaintiff Gomez Detention File).
         least part of his detention through the
11
         “Voluntary Work Program.”
12
     42. Plaintiff Gomez underwent                    Ridley Decl., Ex. 42 (Excerpts from
13
                                                      Plaintiff Gomez Detention File).
14

15

16   43. Plaintiff Gomez signed                       Ridley Decl., Ex. 42 (Excerpts from
17
                                                      Plaintiff Gomez Detention File).

18

19
     44. Plaintiff Gomez received                     Ridley Decl., Ex. 42 (Excerpts from
20                                                    Plaintiff Gomez Detention File).
21

22

23   45. Plaintiff Gomez signed                       Ridley Decl., Ex. 42 (Excerpts from
                                                      Plaintiff Gomez Detention File).
24

25

26

27

28


                                            -11-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2906 Page 13 of 21



 1   Adjudication No. 2: Defendant violated California Labor Code section 226 when it
 2   failed to provide Plaintiffs and the CA Labor Law Class who performed work for
 3   Defendant through Defendant’s “Voluntary Work Program” in Defendant’s
 4   California detention facilities with an accurate, itemized wage statement containing
 5 the information required by that Code section.

 6

 7               Uncontroverted Fact:                         Supporting Evidence
 8

 9   1. I.C.E. detainees at Defendant’s California     Declaration of Eileen R. Ridley
        detention facilities have worked, and          (“Ridley Decl.”), Ex. 2 (Ellis Depo.
10      continue to work, as part of Defendant’s       Vol. 1), at 80:21 – 81:3.
11      “Voluntary Work Program (“VWP”).

12   17. Defendant is “responsible” for paying the     Ridley Decl., Ex. 2 (Ellis Depo. Vol.
13      daily wages to the I.C.E. Detainee Workers     1), at 100:22 – 101:2.
        in the VWP.
14

15   18. Although slightly varied based on the year,   Ridley Decl., Ex. 1 (Figueroa
        particular iteration of Policy No. 19-100,     Depo.), at 27:19-24; Ex. 2 (Ellis
16      and particular job, I.C.E. Detainee Workers    Depo. Vol. 1), at 91:11-15; see also
17      in Defendant’s California facilities were      Exs. 12 – 18 (OMS Reports).
        paid between $0.75 and $1.50 per day for
18      their work through the VWP.
19
     19. Defendant or its facility-specific staff,    Ridley Decl., Ex. 1 (Figueroa
20
        including facility wardens, can set daily pay Depo.), at 152:2-11; Ex. 2 (Ellis
21      for I.C.E. Detainee Workers in the VWP        Depo. Vol. 1), at 114:20 – 115:9.
        higher than $1.00 per day.
22

23   20. There is no limit as to what I.C.E. Detainee Ridley Decl., Ex. 1 (Figueroa
        Workers in the VWP can be paid for a day’s Depo.), at 152:2-11; Ex. 2 (Ellis
24
        work.                                         Depo. Vol. 1), at 114:20 – 115:9.
25
     21. Some facilities, such as OMDC, provide        Ridley Decl., Ex. 1 (Figueroa
26
        $1.50 per day in pay for certain jobs as       Depo.), at 27:19 – 28:8, 31:8-16; Ex.
27      incentives for I.C.E. Detainee Workers to      2 (Ellis Depo. Vol. 1), at 92:7 –
        work those jobs.                               94:18.
28


                                             -12-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2907 Page 14 of 21



 1   22. Defendant or its facility-specific staff,       Ridley Decl., Ex. 1 (Figueroa
 2      including facility wardens, can provide          Depo.), at 24:18 – 26:15; Ex. 2 (Ellis
        “bonuses” or “incentives” for I.C.E.             Depo. Vol. 1), at 92:7 – 94:18.
 3      Detainee Workers in the VWP, including
 4      bonus pay or “perks” such as extra food,
        snacks, pre-paid phone cards, or movies.
 5

 6   23. “Bonuses” or “incentives” are awarded by        Ridley Decl., Ex. 1 (Figueroa
        facility-specific staff, such as the warden or   Depo.), at 25:22 – 26:1; Ex. 2 (Ellis
 7      other management-level officers.                 Depo. Vol. 1), at 92:7 – 94:18.
 8
     24. I.C.E. Detainee Workers                         Ridley Decl., Ex. 5 (OMDC Inmate
 9
                                                         Detainee Employment System
10                                                       2015), at § 19-100.4(H); Ex. 6
                                                         (OMDC Inmate Detainee
11
                                                         Employment System 2017), at § 19-
12                                                       100.4(H); Ex. 7 (SDCF
                                                         Inmate/Detainee Employment
13
                                                         System 2011), at § 19-100.4(B)(2),
14                                                       (C); Ex. 8 (CCCF Inmate/Resident
                                                         Work Assignment Participation
15
                                                         Policy 2010), at § 19-100.4(H).
16
     25. Defendant paid I.C.E. Detainee Workers          Ridley Decl., Ex. 1 (Figueroa
17
        their daily wages for shifts lasting up to       Depo.), at 33:14 – 34:24, 152:6-13;
18      eight hours.                                     Ex. 2 (Ellis Depo. Vol. 1), at 129:23
                                                         – 130:3; see also Ridley Decl., Ex. 5
19
                                                         (OMDC Inmate Detainee
20                                                       Employment System 2015), at § 19-
                                                         100.4(K) (noting daily
21
                                                         compensation); Ex. 6 (OMDC
22                                                       Inmate Detainee Employment
                                                         System 2017), at § 19-100.4(K)
23
                                                         (same); Ex. 7 (SDCF
24                                                       Inmate/Detainee Employment
25
                                                         System 2011), at § 19-100.4(C)
                                                         (same).
26

27   26. Defendant did not provide regularly             Ridley Decl., Ex. 1 (Figueroa
        scheduled rest and meal breaks to I.C.E.         Depo.), at 34:2-8; Ex. 2 (Ellis Depo.
28      Detainee Workers who worked through the          Vol. 1), at 129:23 – 130:15; see also
        VWP.                                             Owino Decl. Supp. Class Cert. [ECF
                                              -13-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2908 Page 15 of 21



 1                                                      No. 84-3], at ¶¶ 7-9; Gomez Decl.
 2                                                      Supp. Class Cert. [ECF No. 84-4], at
                                                        ¶ 7.
 3

 4   31. Through the VWP, I.C.E. Detainee               Ridley Decl., Ex. 2 (Ellis Depo. Vol.
        Workers have worked, and continue to            1), at 82:1 – 83:4; Ex. 26 (OMDC
 5      work, in a variety of jobs, including           Buffer Job Description); Ex. 27
 6      housemen / housewomen, cleaning people,         (OMDC Dining Hall Porter Job
        floor buffers, dining hall porters, laundry     Description); Ex. 28 (OMDC
 7      room workers, pod porters, windows and          Laundry Job Description); Ex. 29
 8      doors cleaners, shower porters, food service,   (OMDC Pod Porter Job
        and maintenance workers.                        Description); Ex. 30 (OMDC
 9                                                      Recreation Windows and Doors Job
10                                                      Description); Ex. 31 (OMDC
                                                        Shower Porter Job Description).
11

12   34. The contracts between Defendant and the        Ridley Decl., Ex. 38 (SDCF Contract
        Federal government for the operation of         with Office of Fed. Detention
13
        Defendant’s detention facilities                Trustee, July 2005), at § C.2.1; Ex.
14                                                      39 (CCCF Contract with U.S. Dept.
                                                        of Justice, Sept. 2010), at p. 4.
15

16
     36. Defendant did not provide I.C.E. Detainee      Ridley Decl., Ex. 40 (Defendant’s
17
        Workers who performed work through the          Response To Plaintiffs’ Amended
18      VWP with complaint wage statements for          Request for Admission).
        each applicable pay period as mandated by
19
        California Labor Code § 226.
20

21
     37. During his periods of detention at SDCF /      Ridley Decl., Ex. 41 (Excerpts from
        OMDC, Plaintiff Owino worked for at least       Plaintiff Owino Detention File).
22      part of his detention through the “Voluntary
23
        Work Program.”

24   41. During his period of detention at SDCF /    Ridley Decl., Ex. 42 (Excerpts from
25      OMDC, Plaintiff Gomez worked for at least Plaintiff Gomez Detention File).
        part of his detention through the “Voluntary
26      Work Program.”
27

28


                                             -14-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2909 Page 16 of 21



 1   Adjudication No. 3: Defendant violated California Labor Code section 1194 when it
 2   failed to pay Plaintiffs and the CA Labor Law Class who performed work for
 3   Defendant through Defendant’s “Voluntary Work Program” in Defendant’s
 4   California detention facilities the prevailing minimum wage as guaranteed by
 5   California law.
 6

 7               Uncontroverted Fact:                       Supporting Evidence
 8

 9   1. I.C.E. detainees at Defendant’s California   Declaration of Eileen R. Ridley
        detention facilities have worked, and        (“Ridley Decl.”), Ex. 2 (Ellis Depo.
10      continue to work, as part of Defendant’s     Vol. 1), at 80:21 – 81:3.
11      “Voluntary Work Program (“VWP”).

12   2. If there is a shortage of I.C.E. Detainee    Ridley Decl., Ex. 1 (Figueroa
13      Workers to perform particular work,          Depo.), at 52:1 – 53:15, 81:6-9.
        Defendant uses its own non-detainee
14      employees to perform the same work that
15      the I.C.E. Detainee Workers would have
        performed.
16

17   3. Because of the work performed by I.C.E.      Ridley Decl., Ex. 1 (Figueroa
        Detainee Workers, Defendant is able to       Depo.), at 52:1 – 54:17, 81:6-9
18      reduce the number of non-detainee            (discussing non-detainee employee
19      employees and contractors it must hire to    compensation and use of non-
        perform the same work that I.C.E. Detainee   detainee employees to perform work
20      Workers perform.                             when there is a shortage of I.C.E.
21                                                   Detainee Workers).
22
     4. Absent I.C.E. Detainee Workers, Defendant    Ridley Decl., Ex. 2 (Ellis Depo. Vol.
23      would have to hire more employees or have    1), at 105:12 – 106:13; accord
        its contractors hire more employees to       Ridley Decl., Ex. 1 (Figueroa
24
        complete the work of I.C.E. Detainee         Depo.), at 52:1 – 53:15, 81:6-9
25      Workers.                                     (discussing use of non-detainee
                                                     employees).
26

27

28


                                             -15-        Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2910 Page 17 of 21



 1   5. Absent I.C.E. Detainee Workers, Defendant       Ridley Decl., Ex. 2 (Ellis Depo. Vol.
 2      would have incurred additional costs to         1), at 106:14 – 107:11; accord
        operate its facilities.                         Ridley Decl., Ex. 1 (Figueroa
 3                                                      Depo.), at 52:1 – 53:15, 81:6-9
 4                                                      (discussing use of non-detainee
                                                        employees and their compensation);
 5                                                      Ridley Decl., Ex. 4 (Huffman
 6                                                      Depo.), at 76:9 – 80:17.
 7   6. Defendant’s operating budgets actually          Ridley Decl., Ex. 2 (Ellis Depo. Vol.
 8      assume I.C.E. Detainee Workers will             1), at 103:19 – 105:11; accord
        comprise part of Defendant’s labor force.       Ridley Decl., Ex. 1 (Figueroa
 9                                                      Depo.), at 28:9-25, 30:10-25, 37:25 –
10                                                      38:8.
11
      17. Defendant is “responsible” for paying the Ridley Decl., Ex. 2 (Ellis Depo. Vol.
12       daily wages to the I.C.E. Detainee         1), at 100:22 – 101:2.
         Workers in the VWP.
13

14    18. Although slightly varied based on the         Ridley Decl., Ex. 1 (Figueroa
         year, particular iteration of Policy No. 19-   Depo.), at 27:19-24; Ex. 2 (Ellis
15
         100, and particular job, I.C.E. Detainee       Depo. Vol. 1), at 91:11-15; see also
16       Workers in Defendant’s California              Exs. 12 – 18 (OMS Reports).
         facilities were paid between $0.75 and
17
         $1.50 per day for their work through the
18       VWP.
19
      19. Defendant or its facility-specific staff,     Ridley Decl., Ex. 1 (Figueroa
20       including facility wardens, can set daily      Depo.), at 152:2-11; Ex. 2 (Ellis
21
         pay for I.C.E. Detainee Workers in the         Depo. Vol. 1), at 114:20 – 115:9.
         VWP higher than $1.00 per day.
22

23
      20. There is no limit as to what I.C.E.           Ridley Decl., Ex. 1 (Figueroa
         Detainee Workers in the VWP can be paid        Depo.), at 152:2-11; Ex. 2 (Ellis
24       for a day’s work.                              Depo. Vol. 1), at 114:20 – 115:9.
25
      21. Some facilities, such as OMDC, provide        Ridley Decl., Ex. 1 (Figueroa
26       $1.50 per day in pay for certain jobs as       Depo.), at 27:19 – 28:8, 31:8-16; Ex.
27       incentives for I.C.E. Detainee Workers to      2 (Ellis Depo. Vol. 1), at 92:7 –
         work those jobs.                               94:18.
28


                                              -16-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2911 Page 18 of 21



 1    22. Defendant or its facility-specific staff,   Ridley Decl., Ex. 1 (Figueroa
 2       including facility wardens, can provide      Depo.), at 24:18 – 26:15; Ex. 2 (Ellis
         “bonuses” or “incentives” for I.C.E.         Depo. Vol. 1), at 92:7 – 94:18.
 3       Detainee Workers in the VWP, including
 4       bonus pay or “perks” such as extra food,
         snacks, pre-paid phone cards, or movies.
 5

 6    23. “Bonuses” or “incentives” are awarded       Ridley Decl., Ex. 1 (Figueroa
         by facility-specific staff, such as the      Depo.), at 25:22 – 26:1; Ex. 2 (Ellis
 7       warden or other management-level             Depo. Vol. 1), at 92:7 – 94:18.
 8       officers.
 9
      24. I.C.E. Detainee Workers                     Ridley Decl., Ex. 5 (OMDC Inmate
10                                                    Detainee Employment System
                                                      2015), at § 19-100.4(H); Ex. 6
11
                                                      (OMDC Inmate Detainee
12                                                    Employment System 2017), at § 19-
                                                      100.4(H); Ex. 7 (SDCF
13
                                                      Inmate/Detainee Employment
14                                                    System 2011), at § 19-100.4(B)(2),
                                                      (C); Ex. 8 (CCCF Inmate/Resident
15
                                                      Work Assignment Participation
16                                                    Policy 2010), at § 19-100.4(H).
17
      25. Defendant paid I.C.E. Detainee Workers      Ridley Decl., Ex. 1 (Figueroa
18       their daily wages for shifts lasting up to   Depo.), at 33:14 – 34:24, 152:6-13;
         eight hours.                                 Ex. 2 (Ellis Depo. Vol. 1), at 129:23
19
                                                      – 130:3; see also Ridley Decl., Ex. 5
20                                                    (OMDC Inmate Detainee
                                                      Employment System 2015), at § 19-
21
                                                      100.4(K) (noting daily
22                                                    compensation); Ex. 6 (OMDC
                                                      Inmate Detainee Employment
23
                                                      System 2017), at § 19-100.4(K)
24                                                    (same); Ex. 7 (SDCF
25
                                                      Inmate/Detainee Employment
                                                      System 2011), at § 19-100.4(C)
26                                                    (same).
27

28


                                             -17-         Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2912 Page 19 of 21



 1    26. Defendant did not provide regularly          Ridley Decl., Ex. 1 (Figueroa
 2       scheduled rest and meal breaks to I.C.E.      Depo.), at 34:2-8; Ex. 2 (Ellis Depo.
         Detainee Workers who worked through           Vol. 1), at 129:23 – 130:15; see also
 3       the VWP.                                      Owino Decl. Supp. Class Cert. [ECF
 4                                                     No. 84-3], at ¶¶ 7-9; Gomez Decl.
                                                       Supp. Class Cert. [ECF No. 84-4], at
 5                                                     ¶ 7.
 6
      31. Through the VWP, I.C.E. Detainee             Ridley Decl., Ex. 2 (Ellis Depo. Vol.
 7       Workers have worked, and continue to          1), at 82:1 – 83:4; Ex. 26 (OMDC
 8       work, in a variety of jobs, including         Buffer Job Description); Ex. 27
         housemen / housewomen, cleaning people,       (OMDC Dining Hall Porter Job
 9       floor buffers, dining hall porters, laundry   Description); Ex. 28 (OMDC
10       room workers, pod porters, windows and        Laundry Job Description); Ex. 29
         doors cleaners, shower porters, food          (OMDC Pod Porter Job
11
         service, and maintenance workers.             Description); Ex. 30 (OMDC
12                                                     Recreation Windows and Doors Job
                                                       Description); Ex. 31 (OMDC
13
                                                       Shower Porter Job Description).
14
      34. The contracts between Defendant and the      Ridley Decl., Ex. 38 (SDCF Contract
15
         Federal government for the operation of       with Office of Fed. Detention
16       Defendant’s detention facilities              Trustee, July 2005), at § C.2.1; Ex.
                                                       39 (CCCF Contract with U.S. Dept.
17
                                                       of Justice, Sept. 2010), at p. 4.
18

19
      35. Defendant did not pay I.C.E. Detainee        Ridley Decl., Ex. 1 (Figueroa
20       Workers who performed work through the        Depo.), at 27:19-24; Ex. 2 (Ellis
         VWP the prevailing minimum wage               Depo. Vol. 1), at 91:11-15; see also
21
         during each applicable pay period as          Exs. 12 – 18 (OMS Reports).
22       mandated by California law, including
         California Labor Code § 1194 and I.W.C.
23
         Wage Order No. 5-2001.
24

25
      37. During his periods of detention at SDCF / Ridley Decl., Ex. 41 (Excerpts from
         OMDC, Plaintiff Owino worked for at        Plaintiff Owino Detention File).
26       least part of his detention through the
27
         “Voluntary Work Program.”

28


                                            -18-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2913 Page 20 of 21



 1     41. During his period of detention at SDCF /   Ridley Decl., Ex. 42 (Excerpts from
 2        OMDC, Plaintiff Gomez worked for at         Plaintiff Gomez Detention File).
          least part of his detention through the
 3        “Voluntary Work Program.”
 4

 5

 6   DATED: June 5, 2019                   FOLEY & LARDNER LLP
                                           J. Mark Waxman
 7                                         Eileen R. Ridley
 8                                         Geoffrey Raux
                                           Nicholas J. Fox
 9                                         Alan R. Ouellette
10

11
                                           /s/ J. Mark Waxman
12                                         J. Mark Waxman
13
                                           Eileen R. Ridley
                                           Attorneys for Plaintiffs SYLVESTER OWINO,
14                                         JONATHAN GOMEZ, and the Proposed
                                           Class(es)
15

16                                         LAW OFFICE OF ROBERT L. TEEL
                                           Robert L. Teel
17                                           lawoffice@rlteel.com
18
                                           1425 Broadway, Mail Code: 20-6690
                                           Seattle, Washington 98122
19                                         Telephone: (866) 833-5529
                                           Facsimile: (855) 609-6911
20
                                           Attorneys for Plaintiffs SYLVESTER OWINO,
21                                         JONATHAN GOMEZ, and the Proposed
22                                         Class(es)

23

24

25

26

27

28


                                            -19-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 97-2 Filed 06/05/19 PageID.2914 Page 21 of 21



 1                            CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on June 5, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                         /s/ J. Mark Waxman
 7
                                         J. Mark Waxman
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -1-          Case No. 17-CV-01112-JLS-NLS
